Citation Nr: 1512032	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  09-46 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left ankle disorder, to include as secondary to a service-connected left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1983 to July 1983.  He also had additional National Guard duty service.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The case was previously remanded by the Board in October 2012 for additional development.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2011.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's corresponding Veteran's Benefits Management System contains an Appellate Brief filed by the Veteran's representative in January 2015.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in this case to obtain substantial compliance with the Board's October 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, in its October 2012 remand, the Board requested that the Veteran receive a new VA examination, with indicated evaluations, studies, and tests accomplished, with the findings of such an examination reported in detail.  However, upon remand, only a medical opinion was obtained.  The Veteran was not afforded a new VA examination as directed by the Board.  

Further, the Board finds that the November 2012 VA medical opinion that was obtained was inadequate.  The 2012 VA opinion failed to adequately comply with the Board's remand directives in that the examiner failed to provide an opinion regarding direct service connection and also failed to provide an adequate rationale with regard to his opinion as to whether or not the Veteran's left ankle disorder had been aggravated by a left knee disorder.  The November 2012 VA examiner's medical opinions also failed to specifically address the Veteran's competent and credible lay testimony, as requested by Board's October 2012 remand directives.  Additionally, the Board notes that the 2012 VA examiner also incorrectly relied upon an inaccurate fact pattern in forming his opinions - noting an injury to the Veteran's left knee in 1983, when, in fact, the Veteran's service treatment records show the injury occurred in 1999.  As such, a new VA examination is necessary.

Additionally, the Board finds that the AOJ should also obtain any outstanding or updated medical records for the Veteran's left ankle disorder, to include any medical records from Dr. J.G., who submitted a medical statement dated July 2007, wherein he noted that he was treating the Veteran's left ankle condition, as well as any medical provider that has treated a possible Achilles tear, as discussed during the Veteran's April 2011 hearing. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include any medical records from Dr. J.G., who submitted a medical statement for the Veteran's claim, which noted that the Veteran was being treated by Dr. J.G., and any medical providers treating the Veteran for a possible Achilles tear, as raised by the Veteran during his April 2011 hearing.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any left ankle disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran's service treatment records reflect an injury to his left knee in June 1999.  The Veteran has testified that while not noted in his service records, his left ankle was injured during this incident and was wrapped by medical providers following the event.  The Veteran's service treatment records also reflect a fracture in the Veteran's left foot in August 2003.

The examiner must opine as to:

a) Whether the Veteran's current left ankle disorder is more likely than not (i.e. probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service, to include the incidents in June 1999 and/or August 2003.

b) Whether the Veteran's left ankle disorder is at least as likely as not (i.e., probability of 50 percent), proximately due to, OR alternatively, aggravated (chronically worsened) by the Veteran's service-connected knee disorder. 

c) If the examiner determines that the Veteran's left ankle disorder is aggravated (i.e. permanently worsened) by the service-connected left knee disorders, the examiner should report the baseline level of severity of the left ankle disorder prior to the onset of aggravation.  If some of the increase in severity of the ankle disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

d) In rendering the requested opinions above, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the disability reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).

The examiner should provide a thorough rationale for any opinions rendered.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




